Citation Nr: 1826501	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for sarcoidosis.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, the Veteran withdrew his request in correspondence received by VA in March 2017.  

The Board acknowledges that the issues of service connection for a bilateral knee disorder, low back disorder, migraines, an acquired psychiatric disorder, and sleep apnea, and increased ratings for bilateral hearing loss and bilateral foot disabilities have been perfected and certified to the Board.  However, those issues are pending a requested hearing with a Board member.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A December 2013 VA examination contains pre-bronchodilator pulmonary function test (PFT) results demonstrating impaired functioning, but does not contain post-bronchodilator PFT results.  The examiner noted that the degree of obstruction may be underestimated.  The examination indicates that the Veteran's respiratory disorder requires chronic low dose (maintenance) corticosteroids and daily inhalational bronchodilator therapy, with symptoms of shortness of breath, fatigue, night sweats, and weight loss.  

Sarcoidosis is rated under Diagnostic Code 6846, which does not include criteria involving PFT results.  However, Diagnostic Code 6846 states that sarcoidosis can be rated as active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved.  Diagnostic Code 6600 does need PFT results.  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5) (2017).

An April 2015 VA examination reflects the Veteran's reported symptoms of shortness of breath and fatigue, but indicates that sarcoidosis does not require corticosteroids or daily inhalational bronchodilator therapy.  The examiner did not perform pulmonary function testing, noting that it was not applicable.  

Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his respiratory disability, to include identifying associated symptoms and conducting pulmonary function studies, if appropriate.  

VA treatment records indicate private treatment, to include treatment by Pulmonary Associates, P.A., and Dr. W.J.D.  Accordingly, the AOJ should request that the Veteran identify and authorize the release of any outstanding private medical records.  

Subsequent to VA's receipt of records from the Social Security Administration (SSA) in April 2013, the Veteran was determined to be disabled for SSA purposes, to include based on sarcoidosis.  Accordingly, the AOJ should request all 
SSA records from April 2013 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to the claim on appeal, including treatment records from Pulmonary Associates, P.A., and Dr. W.J.D.  Then take necessary efforts to obtain the records, documenting all efforts, including negative replies if the records are not obtained.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.

2.  Obtain and associate with the virtual file the Veteran's SSA records from April 2013 to present.  Requests for federal records should continue until the records are obtained or deemed unavailable.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

3.  After completing directives #1 and #2, schedule the Veteran for an examination with an appropriate VA examiner to assess the current nature and severity of his service-connected sarcoidosis.  The examiner should review the virtual file, including a copy of this Remand.  

Conduct the necessary diagnostic testing, to include PFTs.  If any particular test cannot be obtained or are not indicated due to the nature of the Veteran's medical condition, the examiner is to provide an explanation as to why.  

The examiner should indicate the nature of the medication required for treatment of the Veteran's sarcoidosis.  

The examiner should note all symptoms attributable to sarcoidosis.  If the examiner finds that any claimed symptoms are not attributable to sarcoidosis, he or she should so state, and explain why.  

The examiner should comment on the effect that the service-connected sarcoidosis has on the Veteran's ability to function in an occupational environment and describe any functional impairment/limitations caused by this service-connected disability.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

4.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

